Case 2:18-cv-01219-JDC-KK Document 43 Filed 04/24/20 Page 1 of 1 PageID #: 250



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


ALBERT VERNON ROBERTSON #241116 CASE NO. 2:18-CV-01219 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

WARDEN COLEY ET AL.                               MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 39] of the

Magistrate Judge previously filed herein, and after an independent review of the record, a

determination that the findings are correct under the applicable law, and a consideration of

the objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED, and DECREED that defendant Sondra West’s

Motion for Summary Judgment [doc. 37] be GRANTED and that all remaining claims in

this matter be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 24th day of April, 2020.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
